     Case 21-20084          Doc 26   Filed 03/16/21 Entered 03/16/21 14:44:06    Desc Main
                                       Document     Page 1 of 4
This order is SIGNED.


Dated: March 16, 2021

                                               WILLIAM T. THURMAN
                                               U.S. Bankruptcy Judge                              acn


   Prepared & Submitted By:

   J. Scott Brown (6191)
   COHNE KINGHORN
   A Professional Corporation
   111 East Broadway, 11th Floor
   Salt Lake City, Utah 84111
   Telephone: (801) 363-4300
   Facsimile: (801) 363-4378
   Email: sbrown@ck.law

   Attorneys for Central Bank


                        IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                DISTRICT OF UTAH, CENTRAL DIVISION


   IN RE:
                                                        Bankruptcy No. 21-20084 WTT
   BENJAMIN RODNEY HULSE,                                        (Chapter 7)

                            Debtor.
   ______________________________________________________________________

       ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                                (Central Bank)
   ______________________________________________________________________

            The Court having read and reviewed the Motion for Relief from the Automatic

   Stay (the “Motion for Relief”) filed by secured creditor Central Bank (“Central Bank”); it

   appearing from the Motion for Relief that cause exists, including lack of adequate

   protection of Central Bank’s interest in the subject real properties and related collateral;




   {00546130.DOC / 2}
  Case 21-20084            Doc 26    Filed 03/16/21 Entered 03/16/21 14:44:06     Desc Main
                                       Document     Page 2 of 4




it further appearing that pursuant to 11 U.S.C. § 362(d)(2), debtor Benjamin Rodney

Hulse (“Debtor”) does not have equity in the subject real properties and related

collateral, and that the subject real properties and related collateral is not necessary to

an effective reorganization; it further appearing that proper notice of the Motion for

Relief was given to all parties entitled thereto as required by Rule 9014, FEDERAL RULES

OF   BANKRUPTCY PROCEDURE, and Bankr. D. Ut. LBR 4001-1; it further appearing that no

objection or other response to the Motion for Relief has been timely filed by Debtor,

Debtor’s Counsel, the Chapter 7 Trustee, the United States Trustee’s Office, or other

parties in interest; and good cause appearing for the relief sought, and no further notice

being necessary, it is hereby

         ORDERED, ADJUDGED AND DECREED as follows:

         1.          That the Motion for Relief be and hereby is granted;

         2.          That Central Bank be and hereby is granted relief from the automatic stay,

pursuant to 11 U.S.C. § 362, to pursue its legal and equitable remedies against the

subject real property, which is defined in the Motion for Relief as “Parcel No. 1,” that

Central Bank might be entitled to under applicable non-bankruptcy law, which Parcel

No. 1 is situated in Utah County, Utah, which is more particularly described as follows:

         Unit 102, SOUTH VALLEY PLAZA, PLAT “B”, SECOND SUPPLEMENTAL
         CONDOMINIUMS, a Convertible Space Condominium, Salem, Utah County,
         Utah, as the same is identified in the Recorded Survey Map, recorded in Utah
         County, Utah, on March 5, 2018, as Entry No. 21046:2018, and Map Fling No.
         15950, (as said record of survey map may have heretofore been amended or
         supplemented) and in the Declaration of Condominium, recorded in Utah County,
         Utah, on December 7, 2017, as Entry No. 121089:2017 (as said Declaration may
         have heretofore been amended or supplemented).

{00546130.DOC / 2}                                 2
  Case 21-20084            Doc 26   Filed 03/16/21 Entered 03/16/21 14:44:06      Desc Main
                                      Document     Page 3 of 4




         Together with an undivided ownership interest in and to the common areas and
         facilities which are appurtenant to said Unit as more particularly described in said
         Declaration (as said Declaration may have heretofore been amended or
         supplemented).

Parcel No. 1 or its address is approximately known as: 601 North State Road 198,

Salem, Utah 84653. Parcel No. 1’s tax identification number is known as: 66-617-0102.

         3.          That Central Bank be and hereby is granted relief from the automatic stay,

pursuant to 11 U.S.C. § 362, to pursue its legal and equitable remedies against the

subject real property, which is defined in the Motion for Relief as “Parcel No. 2,” that

Central Bank might be entitled to under applicable non-bankruptcy law, which Parcel

No. 2 is situated in Utah County, Utah, which is more particularly described as follows:

         Lot 7, Plat “B”, TOWNE AND COUNTRY LIVING SUBDIVISION, Spanish Fork,
         Utah, according to the official plat thereof on file and of record in the Utah County
         Recorder’s Office, Utah.

Parcel No. 2 or its address is approximately known as: 1103 South 2230 East, Spanish

Fork, Utah 84660. Parcel No. 2’s tax identification number is known as: 53-111-0007.

         4.          That That Central Bank be and hereby is granted relief from the automatic

stay, pursuant to 11 U.S.C. § 362, to pursue its legal and equitable remedies against

that certain Lease Agreement or similar type agreement (collectively, the “Lease”)

between Debtor and/or Hulse Dentistry, LLC, as landlord, and Swan Pediatric Dental

and/or Matthew Swan, as tenant, together with rental payments under the Lease, which

Lease pertains to Parcel No. 1.

                                          End of Document




{00546130.DOC / 2}                                3
  Case 21-20084           Doc 26    Filed 03/16/21 Entered 03/16/21 14:44:06   Desc Main
                                      Document     Page 4 of 4




                                    DESIGNATION OF PARTIES


       The undersigned hereby designates the following parties to be served a copy of
the foregoing ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC
STAY (Central Bank) as follows:

By Electronic Service: I certify that the parties of record in this case as identified
below, are registered CM/ECF users, and will be served notice of entry of the foregoing
Order through the CF/ECF System:

         Theron D. Morrison:             topofutahlaw@gmail.com
         J. Kevin Bird:                  jkevinbird@birdfugal.com
         J. Scott Brown:                 sbrown@ck.law
         United States Trustee:          USTPRegion19.SK.ECF@usdoj.gov


By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF
system, the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).

                     None

                     Manual Notice List:
                     Benjamin Rodney Hulse
                     24 Kintail Street
                     Lehi, Utah 84043
                     Debtor

                     All parties on the Court’s official case matrix.



                                                 /s/ J. Scott Brown




[55153.54]


{00546130.DOC / 2}                                  4
